DETAILED ACTION
Election/Restriction

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 10 and 19-27, drawn to a method of dispensing a contact lens, classified in A45C11/005.
Group II. Claims 11-15, drawn to an apparatus consisting of a contact lens dispenser have a case consisting of a disposable foil, classified in B65D83/0083.
Group III. Claims 16-18, drawn to an apparatus consisting of a contact lens dispenser have a reek consisting of a foil spool cartridge, classified in B65D83/04.

The inventions are independent or distinct, each from the other because:
Inventions I and II, III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case invention of group I, discloses a method that can be use to dispense tablets from a tubular housing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Luke Kilyk on 09/29/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 10 and 19-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “the actuator is configured to deliver a contact lens from a pierced blister through the dispensing outlet,” in claim 19 lines 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “contact lens dispenser further comprising a seal at the dispensing end of the tubular body,” in claim 21 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “the screw comprises a seal actuator that lifts the seal upon actuation of the actuator,” in claim 22 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “the actuator comprises a ratcheting button actuator,” in claim 23 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “the actuator comprises a rotatable knob,” in claim 24 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tasber (US 6,260,695) in view of Newman (US 2007/0000792 A1).

Referring to claim 10. Tasber discloses a method of dispensing a contact lens (33; Figure 8), said method comprising: 
a) actuating (rotating) an actuator (35) of a contact lens dispenser (33) to present a contact lens (6) at the dispensing end of the tubular housing (end of 5 adjacent cap 26), wherein the contact lens dispenser (33) comprises: 
a tubular housing (5) having an interior and a dispensing end (end of 5 adjacent cap 26); 
a delivery screw (34) in the interior of the tubular housing (5), the delivery screw comprising a thread (thread on 34) and having an axis of rotation (axis through center of 34), the thread having a pitch (pitch of threads), and the delivery screw (34) mounted for rotation within the tubular housing (5) about the axis of rotation; and 
the actuator (35) configured to rotate the dispensing screw (34) upon actuation of the actuator (upon rotation of the actuator) wherein a plurality of contact lenses is disposed in the interior (interior of housing 5), suspended in solution (not suspended in a solution), on the thread (36 connected to 34), the contact lenses (6) are each spaced apart from adjacent ones, along the thread, by the pitch, and the thread is configured to hold the contact lenses (thread of 34 holds the lenses by supporting member 36) and along the thread such that, upon actuation of the actuator (35), each of the contact lenses (6) is moved along the thread (along the thread 34) by a distance of a pitch and a single contact lens (6) is dispensed from the dispensing end of the tubular housing end of 5); and 
touching the contact lens (taking hold of the dispensed contact lens) presented to a tip of a finger of a user (can be retained by a finger of a user).

Tasber does not disclose the contact lenses disposed in the interior suspended in solution. 
Newman discloses a contact lens dispenser (Figure 8) wherein the housing comprises aa stack of contact lenses suspended in solution (see lenses suspended in a solution in containers (50; Figure 12).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tasber to include the individual contact lenses suspended in a solution confined in a container as taught by Newman because individual contact lenses suspended in a solution would provide for improved sanitary environment for the contact lenses until use.

Tasber in view of Newman do not disclose each of the contact lenses is moved along the thread by a distance of one pitch and a single contact lens is dispensed.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tasber in view of Newman to include the pitch size of the thread such that a single rotation of the thread results in the release of a single contact lens since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Referring to claim 19. Tasber discloses a method of dispensing a contact lens (33; Figure 8), said method comprising: 
wherein the actuator (34) is configured to deliver a contact lens (6) from a pierced blister (release of a blister) through the dispensing outlet (at open end of 5), in a convex-first orientation (see configuration in Figure 9) such that the lens can be presented to a user's fingertip in the correct orientation for immediate application to an eye (see dispensing orientation of lens in Figure 9).

Referring to claim 20. Tasber discloses a method of dispensing a contact lens (33; Figure 8), 
wherein the actuator (35) is disposed at an actuating end of the tubular housing (bottom end opposite the dispensing end), opposite the dispensing end.

Referring to claim 21. Tasber discloses a method of dispensing a contact lens (33; Figure 8), wherein said contact lens dispenser further comprising a seal (cap 26) at the dispensing end of the tubular body (at the dispensing end), a seal being configured to prevent the dispensing of more than one contact lens from the dispensing end upon actuation of the actuator (dispenser cap 26 prevents release of additional contact lenses).

Referring to claim 22. Tasber discloses a method of dispensing a contact lens (33; Figure 8), wherein the screw (36) comprises a seal actuator (26) that lifts the seal upon actuation of the actuator (35), enabling a single contact lens (6) along the thread to pass to the dispensing end of the tubular housing (see Figure 8).

Referring to claim 23. Tasber discloses a method of dispensing a contact lens (33; Figure 8), wherein the actuator (35) comprises a ratcheting button actuator (ratcheting by rotation of 35).

Referring to claim 24. Tasber discloses a method of dispensing a contact lens (33; Figure 8), wherein the actuator (35) comprises a rotatable knob (actuator is rotatable).

Allowable Subject Matter
Claims 25-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651